                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


RODGER RUST,

                     Petitioner,

       V.                                                 Civ. Act. No. 16-858-RGA

CLAIRE DEMATTEIS, Commissioner, 1 ALAN
GRINSTEAD, Bureau Chief, and ATTORNEY
GENERAL OF THE STATE OF DELAWARE,

                     Respondents.




                                   MEMORANDUM OPINION




J. Brendan O'Neill, Office of Defense Services for the State of Delaware, Wilmington,
Delaware. Attorney for Petitioner.

Brian L. Arban, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




September r  r  2019
Wilmington, Delaware




1
 Commissioner Claire DeMatteis has replaced former Commissioner Robert M. Coupe, an
original party to this case. See Fed. R. Civ. P. 1 l(d).
       Pending before the Court is an Application For A Writ Of Habeas Corpus Pursuant To 28

U.S.C. § 2254 ("Petition") filed by Petitioner Michael Bethard. (D.I. 2) The State filed an

Answer in opposition, to which Petitioner filed a Reply. (D.I. 11; D.I. 17) For the reasons

discussed, the Court will dismiss Petitioner's § 2254 Petition as time-barred by the one-year

period of limitations prescribed in 28 U.S.C. § 2244(d)(l).

I.     BACKGROUND

       On May 10, 2010, Petitioner pled guilty to trafficking in cocaine (50 to 100 grams) and

maintaining a dwelling, and he pled nolo contendere to possession of a deadly weapon by a

person prohibited ("PDWBPP"). (D.I. 11 at 1-2) On June 25, 2010, the Superior Court

sentenced Petitioner to a total of thirty-six years at Level V, suspended after eight years for

reduced levels of supervision. (D.I. 11 at 2) Petitioner did not file a direct appeal.

       On August 31, 2010, Petitioner filed a motion for modification of sentence, which the

Superior Court denied on September 7, 2010. He did not appeal that decision. On February 1,

2011, Petitioner filed a second motion for sentence modification, which the Superior Court

denied on February 8, 2011. The Delaware Supreme Court affirmed that decision on August 31 ,

2011. (D.I. 11 at 2) On September 13, 2011, Petitioner filed a motion for post-conviction relief

pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion"), which the Superior

Court summarily dismissed on September 29, 2011 because it was another request to modify his

sentence. (D.I. 11 at 2)

       On March 27, 2015, Delaware's Office of Defense Services ("OPD") filed a motion for

post-conviction relief pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61
motion"), which the Superior Court dismissed on April 10, 2015. (D.I. 11 at 2) The Delaware

Supreme Court affirmed that decision on November 18, 2015. (D.I. 11 at 2)

       On September 23 , 2016, the OPD filed a§ 2254 Petition on Petitioner' s behalf, asserting

that Petitioner' s lack of knowledge of an evidence scandal at the Office of the Chief Medical

Examiner ("OCME") was material to his decision to plead guilty and, therefore, his guilty plea

was involuntary pursuant to Brady v. United States, 397 U.S. 742, 748 (1970). (D.I. 2)

Petitioner also argues that the Delaware Supreme Court made unreasonable findings of fact

during his post-conviction appeal regarding OCME misconduct. The State filed an Answer

asserting that the Petition should be dismissed as time-barred or, alternatively, because the claim

is meritless. (D.I. 11) Petitioner filed a Reply, asserting that the Petition should be deemed

timely filed after applying§ 2244(d)(l)(D) and the doctrine of equitable tolling. (D.I. 15 at 7-8)

       A. OCME CRIMINAL INVESTIGATION

       The relevant information regarding the OCME evidence mishandling is set forth below:

               In February 2014, the Delaware State Police ("DSP") and the
               Department of Justice ("DOJ") began an investigation into
               criminal misconduct occurring in the Controlled Substances Unit
               of the OCME.

               The investigation revealed that some drug evidence sent to
               the OCME for testing had been stolen by OCME employees in
               some cases and was unaccounted for in other cases. Oversight of
               the lab had been lacking, and security procedures had not been
               followed. One employee was accused of "dry labbing" (or
               declaring a test result without actually conducting a test of the
               evidence) in several cases. Although the investigation remains
               ongoing, to date, three OCME employees have been suspended
               (two of those employees have been criminally indicted), and the
               Chief Medical Examiner has been fired.

               There is no evidence to suggest that OCME employees tampered
               with drug evidence by adding known controlled substances to the
               evidence they received for testing in order to achieve positive
                                                 2
                results and secure convictions. That is, there is no evidence that
                the OCME staff "planted" evidence to wrongly obtain convictions.
                Rather, the employees who stole the evidence did so because it in
                fact consisted of illegal narcotics that they could resell or take for
                personal use.

Brown v. State, 108 A.3d 1201 , 1204-05 (Del. 2015).

II.     TIMELINESS

        The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDP A") prescribes a one-

year period of limitations for the filing of habeas petitions by state prisoners, which begins to run

from the latest of:

                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;

                (B) the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws of
                the United States is removed, if the applicant was prevented from
                filing by such State action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively
                applicable to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

28 U.S.C. § 2244(d)(l). AEDPA' s limitations period is subject to statutory and equitable tolling.

See Holland v. Florida, 560 U.S. 631 , 645 (2010) (equitable tolling); 28 U.S .C. § 2244(d)(2)

(statutory tolling).

        Petitioner' s§ 2254 Petition, filed in 2016, is subject to the one-year limitations period

contained in§ 2244(d)(l). See Lindh v. Murphy, 521 U.S. 320,336 (1997). The State contends

that the starting date for the limitations period is July 26, 2010, the date on which Petitioner' s
                                                  3
conviction became final. (D.I. 11 at 7) Petitioner, however, appears to assert that he is entitled

to a later starting date for AEDPA's limitations period - April 15, 2014- under§ 2244(d)(l)(D),

because that is the date on which the State began to notify defendants in certain active cases

about the OCME evidence misconduct. (D.I. 17 at 7)

       In order to determine if the April 15, 2014 revelation of the OCME misconduct

constitutes a newly discovered factual predicate warranting a later starting date for the

limitations period under §2244(d)(l)(D), the Court must first distill Petitioner's argument to its

core. The argument appears to be two-fold. First, Petitioner contends that the State violated

Brady v. Maryland, 373 U.S. 83 (1963) by failing to disclose that there was ongoing misconduct

at the OCME during the time he was considering whether to enter a plea. Second, he contends

that the Delaware state courts should have deemed his guilty plea involuntary under Brady v.

United States, 397 U.S . 742, 748 (1970) due to the State' s failure to disclose the Brady v.

Maryland evidence, i.e., the OCME misconduct. In short, Petitioner asserts that his lack of

knowledge about the OCME misconduct is vital to his habeas Claim because that lack of

knowledge rendered his guilty plea involuntary and unknowing under Brady v. United States.

       Pursuant to Brady v. United States, a guilty plea is considered involuntary if it is

"induced by threats (or promises to discontinue improper harassment), misrepresentation

(including unfulfilled or unfillable promises), or perhaps by promises that are by their nature

improper as having no proper relationship to the prosecutor' s business (e.g. bribes)." Brady, 397

U.S. at 755. A violation of Brady v. Mary land occurs when the government fails to disclose

evidence materially favorable to the accused, including both impeachment evidence and




                                                  4
exculpatory evidence. 2 See United States v. Bagley, 473 U.S. 667, 676 (1985). For purposes of

the inquiry under § 2244( d)(l )(D), whether or not the OCME misconduct affected, or could have

affected, Petitioner's decision to plead guilty depends on whether the drugs in his case were

tested by the OCME and the results were provided to him prior to entering a plea. Therefore, in

order to trigger a later starting date under§ 2244(d)(l)(D) for this involuntary plea/Brady v.

Maryland Claim, Petitioner must show that (1) the drug evidence in his case was tested by the

OCME and he received the results of the test before entering a plea; and (2) exercising due

diligence, he could not have learned that the evidence in his case may have been part of the

compromised drug evidence involved in the OCME scandal until April 15, 2014. For the

following reasons, the Court concludes that Petitioner has met this burden.

       First, the OCME report concerning the drug evidence in Petitioner's case was completed

on February 2, 2010 and signed on May 5, 2010 (D.I. 7 at 9; D.I. 15-8 at 73), and he pled guilty

on May 10, 2010. Second, facts sufficient to provide a basis for a good faith claim that state

employees engaged in impermissible conduct were not available to defense counsel until April

15, 2014 when, as part of its Brady v. Maryland obligation, the State informed Petitioner and

other defendants that all drug evidence housed at the lab was susceptible to compromise. 3 (D.I

17 at 7)


2
 A petitioner establishes a Brady v. Maryland violation by showing that: ( 1) the evidence at issue
was favorable to the accused, either because it was exculpatory or it had impeachment value: (2)
the prosecution suppressed the evidence, either willfully or inadvertently; and (3) the evidence
was material. See Strickler v. Greene , 527 U.S. 263, 281-82 (1999); Lambert v. Blackwell, 387
F.3d 210, 252 (3d Cir. 2004).
3
 Although the Delaware State Police ("DSP") began its investigation into compromised drug
evidence on January 15, 2014, and the Deputy Attorney General' s office informed defense
counsel on February 21 , 2014 that an investigation into the evidentiary practices at the OCME
had started on February 20, 2014, the Court concurs with Petitioner's contention that sufficient
                                                 5
       Given these circumstances, the Court concludes that AEDPA' s limitations period in this

case began to run on April 15, 2014.4 Accordingly, to comply with the one-year limitations

period, Petitioner had to file his§ 2254 petition by April 15, 2015. See Wilson v. Beard, 426

F.3d 653 (3d Cir. 2005) (holding that Federal Rule of Civil Procedure 6(a) and (e) applies to

federal habeas petitions); Phlipot v. Johnson , 2015 WL 1906127, at *3 n. 3 (D. Del. Apr. 27,

2015)(AEDPA' s one-year limitations period is calculated according to the anniversary method,

i.e., the limitations period expires on the anniversary of the triggering event, which is usually the

date on which the judgment of conviction became final).

       Petitioner did not file the instant§ 2254 Petition until September 23, 2016, approximately

one year and five months after the expiration of AEDPA' s statute oflimitations. Therefore, the

Petition is time-barred, unless the limitations period can be statutorily or equitably tolled. See

facts for the instant argument were not available until the State provided the relevant information
on April 15, 2015. See Biden: Investigation ofState Medical Examiner 's Drug Lab Reveals
Systemic Failings, Urgent Needfor Reform, Dep't of Justice, Att' y Gen. ' s Website (June 19,
2014), https://news.delaware.gov/2014/06/ 19/biden-investigation-of-state-medical-examiners-
drug-lab-reveals-systemic-failings-urgent-need-for-reform/.
4
 The State relies on Harmon v. Johnson , 2016 WL 183899, at *3 (D. Del. Jan. 14, 2016) to
support its argument that § 2254(d)(l )(D) is inapplicable and therefore cannot trigger a later
starting date in Petitioner's case. The Court disagrees, because Harmon is distinguishable.
Harmon argued that his conviction should be vacated because the State violated Brady v.
Maryland by failing to disclose its knowledge of the OCME drug evidence scandal during his
plea process and by waiting until long after his conviction in 2012 to disclose the tampering. See
Harmon , 2016 WL 183899, at *2-3. However, since the drug evidence in Harmon was never
sent to the OCME for testing, the court found that the revelation of the OCME scandal in 2014
could not constitute a new factual predicate for Harmon' s substantive Brady v. Maryland claim.
Id. Here, unlike Harmon, Petitioner argues that the alleged lack of knowledge of the OCME
misconduct was material to his decision to plead guilty, thereby rendering his guilty plea
involuntary under Brady v. United States . In addition, unlike in Harmon , the drug evidence in
Petitioner's case was sent to the OCME for further testing after the initial field test, and
Petitioner received a copy of the OCME report prior to pleading guilty. Thus, given these
circumstances, the Court concludes that the revelation of the OCME scandal constitutes a new
factual predicate for Petitioner' s instant argument.

                                                  6
Holland v. Florida, 560 U.S. 631 , 645 (2010)(equitable tolling); 28 U.S.C. § 2244(d)(2)

(statutory tolling). The Court will discuss each doctrine in turn.

         A. Statutory Tolling

         Pursuant to § 2244(d)(2), a properly filed application for state collateral review tolls

AEDPA' s limitations period during the time the application is pending in the state courts,

including any post-conviction appeals, provided that the application is filed during AEDPA' s

one-year limitations period. Swartz v. Meyers , 204 F.3d 417, 424-25 (3d Cir. 2000). However,

the limitations period is not tolled during the ninety days a petitioner has to file a petition for a

writ of certiorari in the United States Supreme Court regarding a judgment denying a state post-

conviction motion. See Stokes v. Dist. Attorney of Philadelphia, 247 F.3d 539, 542 (3d Cir.

2001).

         When Petitioner filed his Rule 61 motion on March 27, 2015, 346 days of AEDPA' s

limitations period had expired. The Rule 61 motion tolled the limitations period from March 27,

2015 through November 18, 2015, the date on which the Delaware Supreme Court affirmed the

Superior Court's denial of the motion. The limitations clock started to run again on November

19, 2015, and ran the remaining nineteen days until it expired on December 8, 2015. Thus, the

Petition is time-barred, unless equitable tolling applies.

         B. Equitable Tolling

         Pursuant to the equitable tolling doctrine, the one-year limitations period may be tolled in

very rare circumstances for equitable reasons when the petitioner demonstrates "(1) that he has

been pursuing his rights diligently, and (2) some extraordinary circumstance stood in his way

and prevented timely filing. " Holland, 560 U.S. at 649 (emphasis added). Equitable tolling is

not available where the late filing is due to the petitioner' s excusable neglect. Id.; Miller v. New
                                                   7
Jersey State Dept. of Corr., 145 F.3d 616, 618-19 (3d Cir. 1998). A petitioner's obligation to act

diligently applies to both his filing of the federal habeas application and to his filing of state

post-conviction applications. See LaCava v. Kyler, 398 F.3d 271 , 277 (3d Cir.2005). In turn, the

Third Circuit has explained that equitable tolling of AEDPA's limitations period may be

appropriate in the following circumstances:

               (1) where the defendant (or the court) actively misled the plaintiff;
               (2) where the plaintiff was in some extraordinary way prevented
               from asserting his rights; or
               (3) where the plaintiff timely asserted his rights mistakenly in the
               wrong forum.

Jones, 195 F.3d at 159; Thomas v. Snyder, 2001 WL 1555239, at *3-4 (D. Del. Nov. 28, 2001).

        Here, Petitioner contends that equitable tolling is warranted because a

significant portion of his "delay" in waiting until March 27, 2015 to file his Rule 61 motion was

"caused by extraordinary circumstances created by a deceptive member of the prosecution

team." (D.I. 17 at 8) He contends that

               [i]t would be inequitable to prevent him from seeking relief when
               several similarly situated petitioners will have their claims heard
               even though they discovered the misconduct at the same time as he
               did, filed their petitions at the same time or after he did and
               exhausted their state remedies around the same time as he did. It is
               unfair to penalize him because his counsel ' s state resources were
               significantly strained due to the hundreds of motions they filed
               upon discovery of the misconduct.

(D.I. 17 at 8-9) Petitioner also states that

               additional extraordinary circumstances resulted from the systemic
               nature of the government misconduct. Counsel had to: 1) identify
               which of a vast number of clients had viable claims; 2) contact all
               of those clients; 3) file a vast number of petitions for those with
               legitimate claims; 4) operate with limited state resources strained
               by the volume of filings ; 5) stop filing petitions in order to research
               and brief issues raised due to the Superior Court's abrupt and
               drastic amendment to Rule 61 without notice to counsel; 6) prepare
                                                   8
                 for, part1c1pate in, and submit briefing following a 3-day
                 evidentiary hearing to uncover further evidence of OCME
                 misconduct; and 7) repeatedly supplement filed motions with new
                 evidence of misconduct that continued to trickle out over the next
                 two or more years.

(D.I. 17 at 8)

        Petitioner' s equitable tolling argument is unavailing. To begin, the events on Petitioner' s

"list" of alleged "extraordinary circumstances" do not constitute extraordinary circumstances for

equitable tolling purposes. See Hendricks v. Johnson , 62 F. Supp. 3d 406, 411 (D. Del.

2014)(explaining that "attorney error, miscalculation, inadequate research, or other mistakes" do

not amount to extraordinary circumstances for equitable tolling purposes). Even if these

"events" could somehow be construed as extraordinary, Petitioner has not demonstrated that they

actually prevented him from filing a basic habeas petition. See Ross v. Varano , 712 F.3d 784,

803 (3 rd Cir. 2013)("[F]or a petitioner to obtain relief [via equitable tolling] there must be a

causal connection, or nexus, between the extraordinary circumstances he faced and the

petitioner' s failure to file a timely federal petition."). For instance, Petitioner concedes that, as

of April 15, 2014, he had a reasonable basis to conclude that drug evidence of all types at the

OCME had been compromised. (D.I. 17 at 7) Given this concession, the Court is not persuaded

by Petitioner' s assertion that he could not have filed his Rule 61 motion before March 27, 2015 .

Additionally, since Petitioner was aware of enough basic facts of the OCME scandal in April

2014, he has failed to demonstrate that he was actually prevented from filing a timely protective

petition5 in this Court before the expiration of AEDPA' s limitations period on December 8,



5
 ln Pace v. DiGuglielmo, the Supreme Court explained that a "petitioner' s reasonable confusion
about whether a state filing would be timely" when attempting to exhaust state remedies may
constitute good cause for him to file a "protective petition in federal court and ask[] the federal
                                                  9
2015. See Ross, 712 F.3d at 803 (3 rd Cir. 2013). Similarly, Petitioner's failure to timely file a

petition during the nineteen days remaining in AEDPA' s limitations period after Delaware

Supreme Court issued its post-conviction appellate decision also precludes a finding that

Petitioner exercised the requisite "due diligence" to warrant equitably tolling the limitations

period. See, e.g., Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir. 2000)(once the extraordinary

circumstance ends, petitioner must exercise reasonable diligence in filing his petition).

       For all of these reasons, the Court concludes that the doctrine of equitable tolling is not

available to Petitioner on the facts he has presented. Accordingly, the Court will deny the instant

Petition as time-barred. 6

III.    CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2254 petition must also decide whether

to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of

appealability is appropriate when a petitioner makes a "substantial showing of the denial of a

constitutional right" by demonstrating "that reasonable jurists would find the district court' s

assessment of the constitutional claims debatable or wrong." 28 U.S .C. § 2253 (c)(2); Slack v.

McDaniel, 529 U.S. 473 , 484 (2000). When a district court denies a habeas petition on

procedural grounds without reaching the underlying constitutional claims, the court is not

required to issue a certificate of appealability unless the petitioner demonstrates that jurists of

reason would find it debatable: (1) whether the petition states a valid claim of the denial of a




court to stay and abey the federal habeas proceedings until state remedies are exhausted." 544
U.S . 408, 416 (2005).
6Having concluded that it must deny the Petition as time-barred, the Court will not address the

State' s alternate reason for denying the Petition.
                                                  10
constitutional right; and (2) whether the court was correct in its procedural ruling. See Slack, 529

U.S . at 484.

        The Court has concluded that the instant Petition is time-barred. Reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate

of appealability.

IV.     CONCLUSION

        For the reasons discussed, Petitioner's Application For A Writ Of Habeas Corpus

Pursuant To 28 U.S .C. § 2254 is DENIED. An appropriate Order will be entered.




                                                 11
